             Case 7:20-cv-00142-DC Document 14 Filed 08/06/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                               MIDLAND/ODESSA DIVISION
DUSTY HERNANDEZ                                      §
                                                     §
vs.                                                  §      NO: MO:20-CV-00142-DC
                                                     §
DIRECTOR, TDCJ-CID1                                  §

                      ORDER DIRECTING RESPONDENT TO FILE ANSWER
          On this day, the Court considered Petitioner Dusty Hernandez’s (“Petitioner”) Application for
Writ of Habeas Corpus by a Person in State Custody filed pursuant to 28 U.S.C. §2254 in the above-
captioned case.
          In accordance with Rules 4 and 5 of the Rules Governing §2254 Cases, the Clerk shall serve
Respondent with a copy of Petitioner’s 28 U.S.C. §2254 Habeas Corpus Application and
Memorandum in Support [docket number 13], and direct Respondent to file an answer or other
responsive pleading.
          Accordingly, IT IS ORDERED:
      1. Service on Respondent: The Clerk shall serve the §2254 Application and this Order
         electronically via CM/ECF on the Texas Attorney General and counsel for the Director, directed
         to the attention of Edward Marshall, Assistant Attorney General, Chief of the Criminal Appeals
         Division and Laura Haney.

      2. Respondent’s Answer: Respondent shall file an answer no later than November 6, 2020.
         Respondent’s answer shall conform to Rule 5 of the Rules Governing §2254 Cases and Fed.
         R. Civ. P. 12.

      3. Service on Petitioner: Respondent shall serve Petitioner with a copy of the answer as required
         by Fed. R. Civ. P. 5(b).

      4. Exhaustion and Procedural Bar Issues: If Respondent asserts Petitioner has not exhausted
         available state remedies, Respondent shall explain the state remedies still available to Petitioner
         with regard to each unexhausted claim. If Respondent asserts Petitioner has procedurally
         defaulted on any claim, Respondent shall identify which of Petitioner’s claims Respondent
         contends are procedurally barred.

      5. Limitations: Respondent shall address whether the Application was filed within the one-year
         limitations period of 28 U.S.C. §2244(d).



1
  Lorie Davis is the Director of the Texas Department of Criminal Justice—Correctional Institutions Division
(TDCJ-CID) and is the proper Respondent in this case. The Clerk shall substitute Lorie Davis for the unnamed
Director. Fed. R. Civ. P. 25(d); Rule 2(a), Rules Governing §2254 Cases.
       Case 7:20-cv-00142-DC Document 14 Filed 08/06/20 Page 2 of 2



6. Abuse of the Writ: If Respondent asserts abuse of the writ as a defense, Respondent shall
   identify which of Petitioner’s claims were included or could have been included in a prior federal
   habeas corpus Application.

7. Petitioner’s Reply: Local Court Rule CV-7(e) provides that a party opposing a motion must file
   a response to the motion within fourteen (14) days of service of that motion. Any failure to file
   such a timely response may be construed by the Court as a lack of opposition to the motion and
   result in the Court granting the motion as unopposed. Additionally, if Petitioner fails to respond
   in a timely manner to an opposing party’s motion, the Court may dismiss Petitioner’s case for
   want of prosecution. Pursuant to Local Court Rule CV-7(f), Respondent may file a reply in
   support of a motion, and any reply shall be filed within 7 days of the service of the response, but
   the Court need not wait for the reply before ruling on the motion. Any reply shall be limited to 10
   pages, unless otherwise authorized by the Court. Absent leave of the Court, no further
   submissions on the motion are allowed by either side.

8. Duty to Serve Opposing Counsel: Both the Federal Rules of Civil Procedure and this Court’s
   Local Rules require that all documents submitted to the Clerk of this Court for filing must be
   served on the opposing party through service on opposing counsel. The Court will disregard any
   pleading, motion, or other document submitted for filing that fails to contain the “certificate of
   service” required under Federal Rule of Civil Procedure 5(d). The “certificate of service” must
   state the date and method (e.g., hand delivery, certified mail or regular mail) by which Petitioner
   sent a copy of that pleading, motion or document to Respondent’s counsel of record.

9. Duty to Inform Court of Change of Address: Petitioner shall immediately notify the Clerk and
   each Respondent’s counsel in writing of any change of address. He shall caption any such
   advisories as “Notice to the Court of Change of Address” and not include any motions or other
   matters in such notice. Failure by Petitioner to furnish the Court and Respondent with a notice of
   a change of address will be interpreted by the Court as a failure to prosecute may result in the
   Court recommending dismissal of the Application.

10. State Court Records: Within thirty (30) days after Respondent files an answer or other
    responsive pleading, Respondent shall file the State court records.

    It is so ORDERED.

    SIGNED this 6th day of August, 2020.




                                    DAVID COUNTS
                                    UNITED STATES DISTRICT JUDGE
